DETAILED ACTION

Claim Interpretation i.e. 112(f)
With respect to claims 18-25, applicant's statement found bottom page 13 that claims 18-25 are intended to invoke 112(f) is acknowledged.

Response to Arguments
The 1st  argument found beginning top of page 16 asserts that Crosland does not provide any disclosure to teach or suggest 
'removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.
	
First, this argument is moot because the rejection does not assert that Crosland alone teaches:
'removing a mapping of an intermediate of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.

		Instead, the rejection relies on Crosland as modified by Persson to teach:
'removing a mapping of an intermediate of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.
		As such this argument is moot because:  
in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Second, Crosland's invention is directed towards advantageously disabling computing peripherals when not 
in use in order to save power consumption see C1 10 – 50.  Crosland teaches however, that a problem arises when disabling peripherals in that the software may be unaware of the disabling and, as a result, may attempt to access a peripheral when it is disabled causing the system to go into an error condition. see  C1 37 – 42.  

To prevent the system from entering an error condition when a disabled peripheral is access by software, Crosland discloses modifying 'an address map for storing addresses allocated to each peripheral to enable access thereto' see C1 60-61 to 'prevent further access attempts'.  

Crosland uses phrasing 'peripheral device is automatically removed from the address map' found C1 65-67 and elsewhere throughout the disclosure.  However, Crosland teaches what is meant by removing a peripheral device from the address map in C47-10 which is to 'disable the address space'  and more particularly and more importantly in Claim 1 which is to 'automatically remove an address space allocated to a disabled peripheral device from the address map'.

Therefore Crosland teaches removing a mapping of a physical address of a peripheral device.
Third, Crosland's inventive concept is to interlock the peripheral disabling circuit (i.e. the clock input, Cin 
shown driving peripheral devices  Fig 1 16 and 18 by connecting the disable trigger outputs that provide connection between (1) peripheral control registers 28 and (2) Clock Gen Logic 22 and 24 also to (3) address mapping logic 26 so that the disable command sent from processor 12 to peripheral control register 28 has the additional effect of removing a mapping of a physical address of a peripheral device as describe in detail by Crosland in C3 47 – C4 64.

Therefore Crosland teaches removing a mapping of a physical address of a peripheral device in response to receiving the trigger to disable the peripheral interface.

The 2nd   argument found beginning bottom of page 16 asserts that Persson does not provide any disclosure to teach or suggest 
'removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.
	
First, this argument is moot because the rejection does not assert that Persson alone teaches:
'removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.
	
Instead, the rejection relies on Crosland as modified by Persson to teach:
'removing a mapping of an intermediate of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.
		As such this argument is moot because:  
in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Second, in the 2nd paragraph of page 17 applicant admits that the teaching of  'a stage 2 memory mapping 
may translate intermediate physical addresses to physical addresses'  is a well-known concept thereby strengthening to position held by the office that Crosland as modified by Persson teaches the claimed subject matter.    In other words, Crosland's deficiency amounts to the particular claimed details relating to what information is found in the memory translation table.  Evenso, Crosland broadly teaches modifying address space of a memory translation table in response to receiving a trigger to disable a peripheral device.  Persson cures Crosland's deficiency by teaching a particular embodiment of a memory translation table which may be combined with Crosland to arrive at the claimed invention  and yielding a predictable result that does not pose any obstacle to the purpose of Crosland's inventive concept.


The 3rd  argument found beginning top of page 18 asserts that Kamdar does not provide any disclosure to teach or suggest 
'removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.
	
This argument is moot because the rejection does not relay on Kamdar to teach:
'removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface'.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-11, 13-19, 21-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosland et al (US 7263623 hereinafter Crosland) in view of Persson et al (US 2015/0293776 hereinafter Persson).


As to claim 1  Crosland discloses a method for secure peripheral interface disablement on a computing device, comprising: 
receiving a trigger C3 60 a signal is sent in view of  Fig 1 signal from processor 12 to control register 28
to disable C4 4 This peripheral device is therefore disabled
a peripheral interface Fig 1 16 Cin in view of C4 58 sending a signal to disable the clock signal input
associated with a peripheral device Fig 1 16 in view of  C2 37 – 41 first peripheral device 16
of the computing device;  Fig 1 10 in view of  C3 19-20 programmable logic device

identifying a physical address  C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface; Fig 1 16 Cin

and removing  
C4 8-11 disable the address space i.e. by modifying the address map
in view of  C4 61-62 remove a peripheral device from that map
in view of  C4 34-38 the address map is modified to remove a peripheral device from the map
see also Claim 1 to 'automatically remove an address space allocated to a disabled peripheral 
device from the address map'
Note: 	Fig 2 and Fig 3 the reverse embodiments of the other, therefore the rejection includes 
elements of the description of the embodiment of Fig 3 in the rejection, the rejection primarily relying of the embodiment of Fig 2
a mapping 
C4 21 address mapping  
see also Claim 1 to 'automatically remove an address space allocated to a disabled peripheral 
device from the address map'

of [[ an intermediate physical address of the peripheral interface to  ]]
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface. Fig 1 16 Cin 

from a [[stage 2]] memory translation table 
C4 19-22 memory map 
in view of C2 4-5 an address map for storing addresses in further view of C1 58-67
in response to receiving 
C4 5 – 7 At the same time, the signal applied from the peripheral control register 28 to the first 
AND gate 30 is also applied to the address mapping logic block 26.
		in view of  Fig 1 28 rightmost lower pin connected to Clock Gen Logic 22 and Address Mapping 
    Logic 26
the trigger C3 60 a signal is sent in view of  Fig 1 signal from processor 12 to control register 28
to disable C4 4 This peripheral device is therefore disabled
the peripheral interface Fig 1 16 in view of  C2 37 – 41 first peripheral device 16

Crosland does not disclose 
removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface

Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

therefore Crosland as modified by Persson teaches
removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface


because
	Crosland discloses the inventive concept of removing an address mapping to disable a peripheral device 
whereas Persson teaches a particular type of memory translation table including the claimed 'a mapping of an intermediate physical address   to the physical address'  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.

Moreover Persson refers to the mapping described in [0080] as a second stage (stage 2) memory mapping thereby further arriving at the claimed invention.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.

As to claim 2  Crosland discloses 
receiving a request  
Fig 1 28 rightmost lower pin connected to Clock Gen Logic 22 and Address Mapping 
    Logic 26
in view of  C4 5 – 7 At the same time, the signal applied from the peripheral control register 28 to 
the first AND gate 30 is also applied to the address mapping logic block 26.
	to unmap  
 C4 10-11 the address map is modified
in view of  C4 10-11 disable the address space which is allocated to the first peripheral
in view of  C4 61-62 remove a peripheral device from that map
in view of  Claim 1 remove an address space of to the peripheral device from the address map

the mapping 
C4 21 address mapping  
 
of [[the intermediate physical address of the peripheral interface and ]]
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
in the [[stage 2]] memory translation table,  
C4 19-22 memory map 
in view of C2 4-5 an address map for storing addresses in further view of C1 58-67

wherein removing  
C4 8-11 disable the address space i.e. by modifying the address map
in view of  C4 61-62 remove a peripheral device from that map
in view of  C4 34-38 the address map is modified to remove a peripheral device from the map
Note: 	Fig 2 and Fig 3 the reverse embodiments of the other, therefore the rejection includes 
elements of the description of the embodiment of Fig 3 in the rejection, the rejection primarily relying of the embodiment of Fig 2

the mapping C4 21 address mapping  
of [[an intermediate physical address of the peripheral interface to  ]]
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface. Fig 1 16 Cin 
from the [[stage 2]] memory translation table
C4 19-22 memory map 
in view of C2 4-5 an address map for storing addresses
in response to receiving
C4 5 – 7 At the same time, the signal applied from the peripheral control register 28 to the first 
AND gate 30 is also applied to the address mapping logic block 26.
		in view of  Fig 1 28 rightmost lower pin connected to Clock Gen Logic 22 and Address Mapping 
    Logic 26
the trigger C3 60 a signal is sent in view of  Fig 1 signal from processor 12 to control register 28
to disable C4 4 This peripheral device is therefore disabled
the peripheral interface Fig 1 16 Cin in view of C4 58 sending a signal to disable the clock signal input

comprises
removing 
C4 8-11 disable the address space i.e. by modifying the address map
in view of  C4 61-62 remove a peripheral device from that map
in view of  C4 34-38 the address map is modified to remove a peripheral device from the 
    map
Note: 	Fig 2 and Fig 3 correspond to related embodiments, therefore the rejection 
includes elements of the description of the embodiment of Fig 3 in the rejection, the rejection also relying of the embodiment of Fig 2
C4 21 address mapping  
of [[the intermediate physical address of the peripheral interface to]] the physical address 
C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
from the [[stage 2]] memory translation table
C4 19-22 memory map 
in view of C2 4-5 an address map for storing addresses

in response to 
As shown in Fig 1, both the trigger (i.e. signal from processor 12 to peripheral control register 28  and the request (i.e. rightmost lower pin connected to Clock Gen Logic 22 and Address Mapping  Logic 26) are required for the unmapping operation (i.e. C4 61-62 remove a peripheral device from that map, etc.)
receiving the trigger 
C3 60 a signal is sent in view of  Fig 1 signal from processor 12 to control register 28
to disable C4 4 This peripheral device is therefore disabled
the peripheral interface 
Fig 1 16 Cin in view of C4 58 sending a signal to disable the clock signal input
and receiving the request
Fig 1 28 rightmost lower pin connected to Clock Gen Logic 22 and Address Mapping 
    Logic 26
in view of  C4 5 – 7 At the same time, the signal applied from the peripheral control 
register 28 to the first AND gate 30 is also applied to the address mapping logic block 26.
 to unmap
C4 10-11 the address map is modified
in view of  C4 10-11 disable the address space which is allocated to the first peripheral
in view of  C4 61-62 remove a peripheral device from that map
in view of  Claim 1 remove an address space of to the peripheral device from the address 
map

Crosland does not disclose 
receiving a request to unmap  the mapping of the intermediate physical address of the peripheral 
interface  and the physical address of the peripheral interface in the stage 2 memory translation table

wherein removing the mapping of the intermediate physical address of the peripheral interface to the physical address of the peripheral interface from the stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface comprises removing the mapping of the intermediate physical address of the peripheral interface to the physical address of the peripheral interface from the stage 2 memory translation table in response to the receiving the trigger to disable the peripheral interface and receiving the request to unmap.

Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

therefore Crosland as modified by Persson teaches
receiving a request to unmap  the mapping of the intermediate physical address of the peripheral 
interface  and the physical address of the peripheral interface in the stage 2 memory translation table

wherein removing the mapping of the intermediate physical address of the peripheral interface to the physical address of the peripheral interface from the stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface comprises removing the mapping of the intermediate physical address of the peripheral interface to the physical address of the peripheral interface from the stage 2 memory translation table in response to the receiving the trigger to disable the peripheral interface and receiving the request to unmap.
because
Crosland discloses the claimed limitations relating to the inventive concept of removing an address mapping to disable a peripheral device whereas Persson teaches a particular type of memory translation table including the claimed 'a mapping of an intermediate physical address   to the physical address'  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.

Moreover Persson refers to the mapping described in [0080] as a second stage (stage 2) memory mapping thereby further arriving at the claimed invention.


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.


As to claim 4  Crosland discloses 
receiving a trigger 
C3 34-35 The output of the second AND gate 32 is applied  to a clock input Cin of first 
peripheral device 16.
to enable 
C3 60 -  C4 4 the output signal from the second AND gate 32 also becomes  a logical low 
level…and therefore is gated off.  
Those of ordinary skill in the art would understand that if a logical signal becomes a logical low, then it was previously a logical high.  In other words prior to disablement, the output from address mapping logic 26  to AND gate 32 is a logical high (see  C3 63) which means that that the clock 20 signal controls the output of AND gate 32 which corresponds to the claimed 'to enable'
in view of C2 53- 58  the clock signal is supplied to the 1st and 2nd peripheral devices
in further view of C1 25 – 36 peripherals may be enabled/disabled dynamically using the clock 
    signal
the peripheral interface Fig 1 16 Cin
associated with the peripheral device Fig 1 16  
of the computing device; Fig 1 10 in view of  C3 19-20 programmable logic device

receiving a request Fig 1, output of processor 12 as input to address mapping logic 26
to map
C4 27 -34 processor 12 can modify the address mapping logic in order to vary the addresses 
allocated to various peripheral devices
		in view of  C4 19-24 the memory map is set up
[[the intermediate physical address of the peripheral interface and]]
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
in the [[stage 2]] memory translation table; C4 19-22 memory map

and adding C1 60 -62 storing addresses allocated to each peripheral device
the mapping C1 60 -62 storing addresses allocated to each peripheral device
[[of the intermediate physical address of the peripheral interface]] 
to the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
in the [[stage 2]] memory translation table C4 19-22 memory map
in response C4 20 -24 the memory map is set up when  the device is initially powered on
to receiving the request 
Fig 1, output of processor 12 as input to address mapping logic 26
in view of C4 28-31 the address map logic operates under the control of processor 12
to map. 
 C4 27 -34 processor 12 can modify the address mapping logic in order to vary the addresses 
allocated to various peripheral devices
		in view of  C4 19-24 the memory map is set up

Crosland does not disclose 
receiving a request  to map   the intermediate physical address of the peripheral interface and the physical address  of the peripheral interface  in a  stage 2  memory translation table;  

and adding  the mapping  of the intermediate physical address of the peripheral interface  to the physical address  of the peripheral interface  in the  stage 2  memory translation table  in response  to the request.  



Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

therefore Crosland as modified by Persson teaches
receiving a request  to map   the intermediate physical address of the peripheral interface and the physical address  of the peripheral interface  in a  stage 2  memory translation table;  

and adding  the mapping  of the intermediate physical address of the peripheral interface  to the physical address  of the peripheral interface  in the  stage 2  memory translation table  in response  to the request.  

because
	Crosland discloses the inventive concept of removing an address mapping to disable a peripheral device 
whereas Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.

Moreover Persson refers to the mapping described in [0080] as a second stage (stage 2) memory mapping thereby arriving at the claimed invention.

As to claim 5 Crosland discloses,
determining whether a state 
	C4  19 – 23 power up state e.g. initial power-up vs subsequent operation	 
of the peripheral interface Fig 1 16 Cin
is locked, 
C4 19-24 when the device powered up just previous to when the memory map is set up
in view of  C1 27 peripherals may be disabled and enabled 
in further view of claim 1 and claim 9  "enabled" / "disabled"

Note: [0087] of applicant's specification indicates that terms locked / unlocked corresponds to
        disabled / enabled.

wherein 
adding C1 60 -62 storing addresses allocated to each peripheral device
the mapping C1 60 -62 storing addresses allocated to each peripheral device
[[of the intermediate physical address of the peripheral interface]] 
to the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
in the [[stage 2]] memory translation table C4 19-22 memory map
comprises 
in response to 
C4 21-22 the memory map is set up when the device is initially powered up
determining that the state of the peripheral interface is locked: 
	C4 19-24 when the device powered up just previous to when the memory map is set up

adding C1 60 -62 storing addresses allocated to each peripheral device
the mapping C1 60 -62 storing addresses allocated to each peripheral device
[[of the intermediate physical address of the peripheral interface]] 
to the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
in the [[stage 2]] memory translation table C4 19-22 memory map

and setting 
Fig 1 respective output lines of Address Mapping Logic 26 as respective inputs to AND GATE 30 and AND GATE 34 respectively set to logical high as described in C3 63
a state C4  19 – 23 power up state e.g. initial power-up vs subsequent operation	
of the peripheral interface Fig 1 16 Cin
to unlocked 
C4 21-22  the memory map is set up
in view of  C1 27 peripherals may be enabled dynamically

in response to 
C4 21-22 the memory map is set up when the device is initially powered up
determining that the state 
C4  19 – 23 power up state e.g. initial power-up vs subsequent operation	
of the peripheral interface Fig 1 16 Cin
is locked.
C4 19-24 when the device powered up just previous to when the memory map 
 is set up
		in view of  C1 27 peripherals may be disabled and enabled 
in further view of claim 1 and claim 9  "enabled" / "disabled"



Crosland does not disclose 
adding  the mapping of the intermediate physical address of the peripheral interface to the physical 
address  of the peripheral interface  in the stage 2 memory translation table  

Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

therefore Crosland as modified by Persson teaches
adding  the mapping of the intermediate physical address of the peripheral interface to the physical address  
of the peripheral interface  in the stage 2 memory translation table  

because
	Crosland discloses the inventive concept of removing an address mapping to disable a peripheral device 
whereas Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.

Moreover Persson refers to the mapping described in [0080] as a second stage (stage 2) memory mapping thereby arriving at the claimed invention.



As to claim 6 Crosland does not disclose, 
signaling to a high level operating system executing on a first virtual machine to shut down and unload a peripheral device driver of the peripheral device; and executing a limited high level operating system on a second virtual machine excluding the peripheral device driver of the peripheral device.

Persson teaches
signaling [0176] issues a command
to a high level operating system Fig 1 12 OS
executing on a first virtual machine Fig 1 10 VM
to shut down [0176] disable
and unload [0176] disconnect
a peripheral device driver Fig 1 16 in view of [0176] disconnect VM 10 from I/O interface 16
of the peripheral device;  Fig 1 2 GPU

and executing [0177] issues a load command
a limited high level operating system [0143] each VM 10 comprises a respective OS 12 see Fig 1
on a second virtual machine [0177] the new virtual machine 10 see Fig 1
excluding see Fig 1 wherein  each VM/OS pair is coupled to a separate I/O interface 16
the peripheral device driver of the peripheral device.
 Fig 1 16 in view of [0176] disconnect VM 10 from I/O interface 16

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     In Fig 1, Crosland discloses processor 12 but is silent with respect to the implementation of processor 12.  Persson discloses cpu (i.e. processor)  14 in Fig 1 including many details with respect to the implementation of processor 14 including multiple instances of a virtual machine and respective operating system.  As such, Persson's processor implementation 14 may be incorporated into Crosland's processor 12 to arrive at the claimed invention.

As to claim 7 Crosland  discloses, 
[[from a trusted execution environment that is different from an execution environment in which a high level operating system is executing]]
receiving a request 
Fig 1 output control lines of processor 12 to 26 and 28 resulting in output signals from 22 and 24 to 16 and 18 respectively
in view of C4 27 -34 the address mapping is programmable, that is, it operates under the control of the software running on processor 12 
to map C4 27 -34 processor 12 can modify the address mapping logic in order to vary the addresses 
allocated to various peripheral devices
[[the intermediate physical address of the peripheral interface and]]
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
in a [[stage 2]] memory translation table; C4 19-22 memory map

Crosland does not disclose
receiving, from a trusted execution environment that is different from an execution environment in which a high level operating system is executing, a request to unmap or to map the intermediate physical address of the peripheral interface to the physical address of the peripheral interface in a stage 2 memory translation table.

Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

a trusted Fig 2 step 40 Virtual machine identified
execution environment Fig 1 VM 10
that is different  Fig 1 VM 10 vs Fig 1 OS 12
from an execution environment  [0036] regions of memory
in which a high level operating system is executing   Fig 1 OS 12

therefore Crosland as modified by Persson teaches
receiving, from a trusted execution environment that is different from an execution environment in which a high level operating system is executing, a request to unmap or to map the intermediate physical address of the peripheral interface to the physical address of the peripheral interface in a stage 2 memory translation table.
because 
Crosland discloses the inventive concept of removing an address mapping to disable a peripheral device 
whereas Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.
Moreover Persson refers to the mapping described in [0080] as a second stage (stage 2) memory mapping thereby arriving at the claimed invention.
and further
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     In Fig 1, Crosland discloses processor 12 but is silent with respect to the implementation of processor 12.  Persson discloses cpu (i.e. processor)  14 in Fig 1 including many details with respect to the implementation of processor 14 including multiple instances of a virtual machine and respective operating system.  As such, Persson's processor implementation 14 may be incorporated into Crosland's processor 12 to arrive at the claimed invention.

As to claim 8 Crosland  discloses, 
accessing C4 59-60 a signal to disable the clock automatically results in modification to the address map
the peripheral device Fig 1 16 in view of  C2 37 – 41 first peripheral device 16
via routing an access request C4 50-55 a low level signal is always applied to the clock input of Cin

Crosland does not disclose
accessing a peripheral device driver of  the peripheral device  executing in a trusted execution environment by a high level operating system executing in an execution environment  via routing an access request  to the peripheral device driver through the trusted execution environment. 
 
Persson teaches
accessing [0143] each OS will then use the execution unit 5 as a resource
a peripheral device driver Fig 1 16
of the peripheral device Fig 1 2 GPU
executing in a trusted [0143] each OS will then use the execution unit 5 as a resource
execution environment Fig 1  execution unit 5
by a high level operating system Fig 1 OS 12
executing in an execution environment [0036] regions of memory
via routing an access request Fig 1 arrow between OS 12 and VMIF 16
to the peripheral device driver Fig 1 16
through the trusted execution environment. [0144]submitting tasks to the execution unit 5

therefore Crosland as modified by Persson teaches
accessing a peripheral device driver of  the peripheral device  executing in a trusted execution environment by a high level operating system executing in an execution environment  via routing an access request  to the peripheral device driver through the trusted execution environment. 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     In Fig 1, Crosland discloses processor 12 but is silent with respect to the implementation of processor 12.  Persson discloses cpu (i.e. processor)  14 in Fig 1 including many details with respect to the implementation of processor 14 including multiple instances of a virtual machine and respective operating system.  As such, Persson's processor implementation 14 may be incorporated into Crosland's processor 12 to arrive at the claimed invention.

And more particularly, Crosland discloses several embodiments of peripheral 16 and 18 in C2 37 – 49 including interfaces to external devices,  memory controllers, and the like.  Persson discloses GPU 2 in Fig 1 including MMU 6 (memory management unit) which may be an embodiment of Crosland's disclosed memory controller.  

As such, Persson's GPU 2 may be an embodiment of Crosland's peripheral 16 and Persson's  CPU 14 may be an embodiment of Crosland's processor 12, thereby arriving at the claimed invention.


As to claim 9 Crosland  discloses, 
accessing C4 59-60 a signal to disable the clock automatically results in modification to the address map
the peripheral device Fig 1 16 in view of  C2 37 – 41 first peripheral device 16
via routing an access request C4 50-55 a low level signal is always applied to the clock input of Cin

Crosland does not disclose
accessing a peripheral device driver of  the peripheral device  executing in a first virtual machine by a high level operating system executing in a second virtual machine  via routing an access request  to the peripheral device driver through the trusted execution environment. 
 
Persson teaches
accessing [0143] each OS will then use the execution unit 5 as a resource
a peripheral device driver Fig 1 16
of the peripheral device Fig 1 2 GPU
executing in a first virtual machine 
Fig 1  execution unit 5 + VMIF 16 in view of  [0144] "virtual machine"
by a high level operating system Fig 1 OS 12
executing on a second virtual machine Fig 1 VM 10
via routing an access request Fig 1 arrow between OS 12 and VMIF 16
to the peripheral device driver Fig 1 16
through [0144]submitting tasks to the execution unit 5
the first virtual machine Fig 1  execution unit 5 + VMIF 16 in view of  [0144] "virtual machine"


therefore Crosland as modified by Persson teaches
accessing a peripheral device driver of  the peripheral device  executing in a trusted execution environment by a high level operating system executing in an execution environment  via routing an access request  to the peripheral device driver through the trusted execution environment. 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     In Fig 1, Crosland discloses processor 12 but is silent with respect to the implementation of processor 12.  Persson discloses cpu (i.e. processor)  14 in Fig 1 including many details with respect to the implementation of processor 14 including multiple instances of a virtual machine and respective operating system.  As such, Persson's processor implementation 14 may be incorporated into Crosland's processor 12 to arrive at the claimed invention.

And more particularly, Crosland discloses several embodiments of peripheral 16 and 18 in C2 37 – 49 including interfaces to external devices,  memory controllers, and the like.  Persson discloses GPU 2 in Fig 1 including MMU 6 (memory management unit) which may be an embodiment of Crosland's disclosed memory controller.  

As such, Persson's GPU 2 may be an embodiment of Crosland's peripheral 16 and Persson's  CPU 14 may be an embodiment of Crosland's processor 12, thereby arriving at the claimed invention.







As to claim 10 Crosland  discloses,
a memory Fig 1 28 peripheral control register
a peripheral interface Fig 1 16 Cin  i.e. clock input
a processor Fig 1 12
communicatively connected to the memory C3 7-8 register 28 under the control of processor 12 
configured with processor-executable instructions C4 29 software running on the processor 12
[[to cause the processor to execute]] 

operations comprising:
receiving a trigger C3 60 a signal is sent in view of  Fig 1 signal from processor 12 to control register 28
to disable C4 4 This peripheral device is therefore disabled
a peripheral interface Fig 1 16 Cin in view of C4 58 sending a signal to disable the clock signal input
associated with a peripheral device Fig 1 16 in view of  C2 37 – 41 first peripheral device 16
of the computing device;  Fig 1 10 in view of  C3 19-20 programmable logic device

identifying a physical address  C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface; Fig 1 16 Cin

and removing  
C4 8-11 disable the address space i.e. by modifying the address map
in view of  C4 61-62 remove a peripheral device from that map
in view of  C4 34-38 the address map is modified to remove a peripheral device from the map
Note: 	Fig 2 and Fig 3 the reverse embodiments of the other, therefore the rejection includes 
elements of the description of the embodiment of Fig 3 in the rejection, the rejection primarily relying of the embodiment of Fig 2
a mapping 
C4 21 address mapping  

of [[ an intermediate physical address of the peripheral interface to  ]]
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface. Fig 1 16 Cin 

from a [[stage 2]] memory translation table 
C4 19-22 memory map 
in view of C2 4-5 an address map for storing addresses in further view of C1 58-67
in response to receiving 
C4 5 – 7 At the same time, the signal applied from the peripheral control register 28 to the first 
AND gate 30 is also applied to the address mapping logic block 26.
		in view of  Fig 1 28 rightmost lower pin connected to Clock Gen Logic 22 and Address Mapping 
    Logic 26
the trigger C3 60 a signal is sent in view of  Fig 1 signal from processor 12 to control register 28
to disable C4 4 This peripheral device is therefore disabled
the peripheral interface Fig 1 16 in view of  C2 37 – 41 first peripheral device 16

Crosland does not disclose 
a processor configured with processor-executable instructions to cause the processor to execute  operations comprising the receiving, identifying, and removing limitations as fully recited in the claims.
In other words, Crosland Fig 1 depicts several components which as a whole implement the claimed the receiving, identifying, and removing limitations.  Fig 1 does not depict that processor 12 alone implements all of the details relating to the receiving, identifying, and removing limitations.

However, Crosland renders obvious a processor that implements all of the details relating to the receiving, identifying, and removing limitations in C3 13-26 wherein Crosland teaches  although register 28 is shown as a separate functional block, the functionality may be provided with the processor 12.
C3 19-20 that in another embodiment "system 10 is implemented in the form of a "programmable logic device".  As such, one of ordinary skill in the art would understand that the  all of the features shown in Fig 1 and described by Crosland may be implemented in a "programmable logic device" similar to an FPGA whereby traditional hardware elements may be programmed in firmware thereby rendering obvious an embodiment wherein the processor implements all of the details relating to the claimed receiving, identifying, and removing limitations as well as   similar limitations found in claims 11 – 30 which require implementation by the claimed processor.

removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface

Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

therefore Crosland as modified by Persson teaches
removing a mapping of an intermediate physical address of the peripheral interface to the physical address of the peripheral interface from a stage 2 memory translation table in response to receiving the trigger to disable the peripheral interface

because
	Crosland discloses the inventive concept of removing an address mapping to disable a peripheral device 
whereas Persson teaches a particular type of memory translation table including the claimed 'a mapping of an intermediate physical address   to the physical address'  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to thereby arrive at the claimed invention.

Moreover Persson refers to the mapping described in [0080] as a second stage (stage 2) memory mapping thereby further arriving at the claimed invention.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to thereby arrive at the claimed invention.


Claims 11, 13, 14, 15, 16, and 17 include similar language as found in claim 10 relating to the limitations of the processor is configured with processor-executable instructions to perform operations comprising: 
As such, the explanation provided in the rejection of claim 10 (i.e. referencing C3 13-26  and C3 19-20) asserting that Crosland renders this limitation obvious is incorporated into the rejections of claims 11-17.

Claim 11 is rejected on the basis previously presented in the rejection of claim 2.
Claim 13 is rejected on the basis previously presented in the rejection of claim 4.
Claim 14 is rejected on the basis previously presented in the rejection of claim 5.
Claim 15 is rejected on the basis previously presented in the rejection of claim 6.

As to claim 16 Crosland  discloses, 
[[ a trusted execution environment communicatively connected to the ]]
processor Fig 1 12
[[from a trusted execution environment that is different from an execution environment in which a high level operating system is executing]]
receiving a request 
Fig 1 output control lines of processor 12 to 26 and 28 resulting in output signals from 22 and 24 to 16 and 18 respectively
in view of C4 27 -34 the address mapping is programmable, that is, it operates under the control of the software running on processor 12 
to map C4 27 -34 processor 12 can modify the address mapping logic in order to vary the addresses 
allocated to various peripheral devices
[[the intermediate physical address of the peripheral interface and]]
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface Fig 1 16 Cin
in a [[stage 2]] memory translation table; C4 19-22 memory map

Crosland does not disclose
a trusted execution environment communicatively connected to the processor

receiving, from a trusted execution environment that is different from an execution environment in which a high level operating system is executing, a request to unmap or to map the intermediate physical address of the peripheral interface to the physical address of the peripheral interface in a stage 2 memory translation table.

Persson teaches
a trusted Fig 2 step 40 Virtual machine identified
execution environment Fig 1 VM 10
communicatively connected to [0143] each virtual machine 10 comprises an OS 12 executing on CPU 14
the processor Fig 114 CPU

a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

the trusted Fig 2 step 40 Virtual machine identified
execution environment Fig 1 VM 10
that is different  Fig 1 VM 10 vs Fig 1 OS 12
from an execution environment  [0036] regions of memory
in which a high level operating system is executing   Fig 1 OS 12

therefore Crosland as modified by Persson teaches
receiving, from a trusted execution environment that is different from an execution environment in which a high level operating system is executing, a request to unmap or to map the intermediate physical address of the peripheral interface to the physical address of the peripheral interface in a stage 2 memory translation table.
because 
Crosland discloses the inventive concept of removing an address mapping to disable a peripheral device 
whereas Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1 to therefore arrive at the claimed invention.
Moreover Persson refers to the mapping described in [0080] as a second stage (stage 2) memory mapping thereby arriving at the claimed invention.

and further
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson as elements previously known in the prior art combined to yield predictable results.     In Fig 1, Crosland discloses processor 12 but is silent with respect to the implementation of processor 12.  Persson discloses cpu (i.e. processor)  14 in Fig 1 including many details with respect to the implementation of processor 14 including multiple instances of a virtual machine and respective operating system.  As such, Persson's processor implementation 14 may be incorporated into Crosland's processor 12 to arrive at the claimed invention.


Claim 17  is rejected on the basis previously presented in the rejection of claim 8.
Claim 18   is rejected on the basis previously presented in the rejection of claim 1.
Claim 19,    is rejected on the basis previously presented in the rejection of claim 2.
Claim  21   is rejected on the basis previously presented in the rejection of claim 4.
Claim  22 is rejected on the basis previously presented in the rejection of claim 5.
Claim  23 is rejected on the basis previously presented in the rejection of claim 6.
Claim  24 is rejected on the basis previously presented in the rejection of claim 7.
Claim  25 is rejected on the basis previously presented in the rejection of claim 8.
Claim  26 is rejected on the basis previously presented in the rejection of claim 1.
Claim  27  is rejected on the basis previously presented in the rejection of claim 2.
Claim  29   is rejected on the basis previously presented in the rejection of claim 4.
Claim  30   is rejected on the basis previously presented in the rejection of claim 5.

Claims 3, 12, 20, and 28   is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosland   in view of Persson  in further view of Kamdar (US 2012/0173843 hereinafter Kamdar)

As to claim 3, Crosland   in view of Persson teaches all the subject matter pointed out in the above 103 rejection of parent claim 1.

As to claim 3  Crosland discloses 
receiving a request 
C3 30-31 the output from the first AND gate 30 as applied to the first input of AND gate 32 of 
 Fig 1.
to access C3 34 - 35 the output of the second AND gate 32  is applied to a clock input Cin
the peripheral interface; Fig 1 16 Cin
 
checking 
	C4 35-39 when the address map is modified , the address mapping logic 26 provides a logic low 
output to the corresponding clock generation logic block 22.
the [[stage 2]] memory translation table 
C4 19-22 memory map 
in view of C2 4-5 an address map for storing addresses in further view of C1 58-67
for the mapping C4 21 address mapping  
of [[the intermediate physical address of the peripheral interface to]] 
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface;  Fig 1 16 Cin

Crosland does not disclose
checking a  stage 2  memory translation table for the mapping of the intermediate physical address of  the peripheral interface to the physical address of the peripheral interface;  

Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]

therefore Crosland as modified by Persson teaches
checking a  stage 2  memory translation table for the mapping of the intermediate physical address of  the peripheral interface to the physical address of the peripheral interface;  

Neither Crosland nor Persson teach
determining that the mapping of the intermediate physical address of the peripheral interface to the physical address of the peripheral interface is not found in the stage 2 memory translation table; 

and issuing a memory exception in response to determining that the mapping of the intermediate physical address of the peripheral interface to the physical 54Attorney Docket No. 182059 address of the peripheral interface is not found in the stage 2 memory translation table.

Kamdar teaches
determining that the mapping [0023] memory translation
of the intermediate physical address [0023] virtual address information
of the peripheral interface [0039] peripherals 507
to the physical address [0023] physical address that corresponds to the virtual address
of the peripheral interface [0039] peripherals 507
is not found [0023] address is not present
in the [[stage 2]] memory translation table  [0023]  TLB 17




0023] raising a virtual memory exception
in response to determining that the mapping of the intermediate physical address of the peripheral interface to the physical 54Attorney Docket No. 182059 address of the peripheral interface is not found in the [[stage 2]] memory translation table.
[0023] if the physical address corresponding to the virtual memory address is not present, raising a virtual memory exception

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson with those of  Kamdar as elements previously known in the prior art combined to yield predictable results. 
   
Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1.

Moreover, Kamdar teaches that if the physical address corresponding to the virtual memory address is not present, raising a virtual memory exception.  As those of ordinary skill in the art would understand, an exception provides   software an opportunity to handle an error condition  without crashing.  Therefore, Kamdar' s exception provides an embodiment for Crosland's design intent described in C4 12 – 18 'should not lead to a system crash, and normal operation of the system should continue'  see also  C1 37 – 49 





As to claim 12  Crosland discloses 
the processor Fig 1 12
configured with processor-executable instructions to perform operations
 C4 29 software running on the processor 12

	[[further comprising]]
receiving a request 
C3 30-31 the output from the first AND gate 30 as applied to the first input of AND gate 32 of 
 Fig 1.
to access C3 34 - 35 the output of the second AND gate 32  is applied to a clock input Cin
the peripheral interface; Fig 1 16 Cin
 
checking 
	C4 35-39 when the address map is modified , the address mapping logic 26 provides a logic low 
output to the corresponding clock generation logic block 22.
the [[stage 2]] memory translation table 
C4 19-22 memory map 
in view of C2 4-5 an address map for storing addresses in further view of C1 58-67
for the mapping C4 21 address mapping  
of [[the intermediate physical address of the peripheral interface to]] 
the physical address C1 60 – 61 an address map for storing addresses allocated to peripherals
of the peripheral interface;  Fig 1 16 Cin

Crosland does not disclose
the processor configured with processor-executable instructions to perform operations further comprising the receiving, checking, determining, and issuing limitations
In other words, Crosland Fig 1 depicts several components which as a whole implement the claimed receiving, checking, determining, and issuing limitations.  Fig 1 does not depict that processor 12 alone implements all of the details relating to the receiving, checking, determining, and issuing limitations

However, Crosland renders obvious a processor that implements all of the details relating to the receiving, checking, determining, and issuing limitations in C3 13-26 wherein Crosland teaches  although register 28 is shown as a separate functional block, the functionality may be provided with the processor 12.

Moreover, Crosland teaches in C3 19-20 that in another embodiment "system 10 is implemented in the form of a programmable logic device".  As such, one of ordinary skill in the art would understand that the  all of the features shown in Fig 1 and described by Crosland may be implemented in a "programmable logic device" similar to an FPGA whereby traditional hardware elements may be programmed in firmware thereby rendering obvious an embodiment wherein the processor implements all of the details relating to the claimed receiving, checking, determining, and issuing limitations.

checking a  stage 2  memory translation table for the mapping of the intermediate physical address of  the peripheral interface to the physical address of the peripheral interface;  

Persson teaches
a second stage (stage 2) memory mapping of an intermediate physical address [[of the peripheral interface]] to the physical address [[of the peripheral interface]]  see [0080]



therefore Crosland as modified by Persson teaches
checking a  stage 2  memory translation table for the mapping of the intermediate physical address of  the peripheral interface to the physical address of the peripheral interface;  
Neither Crosland nor Persson teach
determining that the mapping of the intermediate physical address of the peripheral interface to the physical address of the peripheral interface is not found in the stage 2 memory translation table; 

and issuing a memory exception in response to determining that the mapping of the intermediate physical address of the peripheral interface to the physical 54Attorney Docket No. 182059 address of the peripheral interface is not found in the stage 2 memory translation table.

Kamdar teaches
determining that the mapping [0023] memory translation
of the intermediate physical address [0023] virtual address information
of the peripheral interface [0039] peripherals 507
to the physical address [0023] physical address that corresponds to the virtual address
of the peripheral interface [0039] peripherals 507
is not found [0023] address is not present
in the [[stage 2]] memory translation table  [0023]  TLB 17

and issuing a memory exception [0023] raising a virtual memory exception
in response to determining that the mapping of the intermediate physical address of the peripheral interface to the physical 54Attorney Docket No. 182059 address of the peripheral interface is not found in the [[stage 2]] memory translation table.
[0023] if the physical address corresponding to the virtual memory address is not present, raising a virtual memory exception

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Crosland and Persson with those of  Kamdar as elements previously known in the prior art combined to yield predictable results. 
   
Persson teaches a particular type of memory translation table including the claimed a mapping of an intermediate physical address   to the physical address  to configure direct memory access capable device.  In C2 38 -  45, Crosland discloses that peripheral device 16 may be interfaces for DMA (direct memory access controllers) thereby suggesting that the structure of Persson's memory tables described in [0080] may be an embodiment of Crosland's address map described in C4 61-62 and Claim 1.

Moreover, Kamdar teaches that if the physical address corresponding to the virtual memory address is not present, raising a virtual memory exception.  As those of ordinary skill in the art would understand, an exception provides   software an opportunity to handle an error condition  without crashing.  Therefore, Kamdar' s exception provides an embodiment for Crosland's design intent described in C4 12 – 18 'should not lead to a system crash, and normal operation of the system should continue'  see also  C1 37 – 49 


Claims 20 and 28   are rejected on the basis previously presented in the rejection of claim 3.

 

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A MCCOY/Examiner, Art Unit 2431